Citation Nr: 0724883	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-01 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right eye 
disability.

2.  Entitlement to an increased rating for eczematous 
dermatitis, current evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from August 1947 to July 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in March 2007. 

The Board notes that the veteran initially claimed service 
connection for a left eye disability in September 1958.  He 
was denied service connection for a left eye disability in 
January 1959.  In a statement received in June 1959, the 
veteran referred to his inservice injury, but continued to 
claim service connection for a left eye disability.  A review 
of the service medical records showed that he injured his 
right eye.  The RO reconsidered the claim in an August 1959 
rating decision and denied service connection for a right eye 
disability.  There was no appeal from either action.

The issues of service connection for a right eye disability 
on the merits, as well as entitlement to an increased rating 
for eczematous dermatitis, will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACTS

1.  Service connection for a right eye disability was denied 
in an August 1959 rating decision.  It was held that that a 
right eye disability was not objectively demonstrated.  The 
veteran was notified of this determination, and did not 
appeal the decision.

2.  Evidence associated with the claims file since the August 
1959 rating decision is not cumulative and redundant and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1959 rating decision, which denied service 
connection for a right eye disability, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence submitted to reopen the claim for service 
connection for a right eye disability is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in June 2005, March 2006, and August 
2006.  The June 2006 letter complied with the dictates of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which established 
new requirements regarding the Veterans Claims Assistance Act 
of 2000 (VCAA) notice and claims that had been previously 
denied.  Furthermore, while this case was undergoing 
development, the case of Dingess/Hartman was decided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was notified of this decision in a letter issued in 
March 2006.    

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, and in view of the holding below, the 
Board finds that development of the record is sufficiently 
complete to permit a fair and just resolution of the appeal 
on this issue, and there has been no prejudicial failure of 
notice or assistance to the appellant.  

Reopening of a claim for service connection for a right eye 
disability

Service connection for a right eye disability was denied in 
an August 1959 rating decision.  The veteran was notified of 
that decision and did not appeal that determination.  Thus it 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108.  Under the law if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
right eye disability.  The claim for service connection for a 
right eye disability had been denied because it had been 
determined that the veteran did not have evidence of a 
current disability.  Since the 1959 rating decision, evidence 
has been received that shows the veteran has some current 
right eye pathology characterized, in part at least, as 
corneal scarring.  This relates to an unestablished fact 
necessary to substantiate the claim, and the claim is 
reopened and will be considered on the merits.  See 38 C.F.R. 
§ 3.156(a).

As additional action is required by the RO, the issue is 
remanded to the RO for development and readjudication on the 
merits, as discussed below.


ORDER

The claim for service connection for a right eye disability 
is reopened.  To this extent, the appeal is granted as to 
this issue.


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection for a right eye disability.  In light of the 
veteran's medical history, further examination and opinion 
would be helpful in this case.

At the hearing held in March 2007, the veteran reported that 
he received right eye treatment at the Bethesda Naval 
Hospital in the 1960's.  The veteran also reported that he is 
receiving private medical care for his right eye disability 
from Dr. Hurst in Blacksburg, Virginia.  The RO/AMC should 
assist the veteran in obtaining these records.   

Moreover, in regard to the veteran's claim for a higher 
evaluation for his skin disorder.  At the hearing, the 
veteran reported that he recently received cortisone 
treatment for his skin disorder at the VA Medical Center in 
Salem, Virginia.  As cortisone treatment is considered in 
evaluating his skin condition these records should be 
obtained.  There is some suggestion in the record that the 
use of the steroids is for his rheumatoid arthritis.  This 
too must be clarified.

The records also show that the veteran has received private 
medical care for a skin disorder since his last VA 
examination.  In light of this, an updated VA medical 
examination would be helpful in the determination of the 
case.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his skin disorder 
and right eye disabilities.  The records 
should include records from Dr. Hurst in 
Blacksburg, Virginia, (2005 to present); 
the Bethesda Naval Hospital (the RO/AMC 
should clarify the approximate dates of 
treatment reportedly from the 1960's); 
and the VA Medical Center in Salem, 
Virginia (2006 to present).  

2.  The RO/AMC should schedule the 
veteran for a VA examination to determine 
the nature and severity of his 
service-connected skin disability.  Any 
indicated diagnostic tests and studies 
should be accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  It should be 
specifically determined whether appellant 
is currently using, or periodically is 
given steroids as part of the treatment 
for his skin disorder.  If steroids are 
prescribed for another disorder, that too 
should be specifically set out.

3.  An appropriate VA examination should 
be conducted to determine the nature and 
etiology of any right eye disability.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should comment on the significance of the 
inservice right eye injury.  The examiner 
should provide opinion as to whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
any current right eye disability is 
related to the in service incident.  If 
alternative etiology is demonstrated, 
that too should be set out.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
examiner should provide a rationale for 
all opinions expressed.  

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record as to the issues 
on appeal.  If any benefit sought on 
appeal, for which a notice of 
disagreement (NOD) has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


